As filed with the Securities and Exchange Commission on August 31, 2007 33 Act File No. 333-14943 40 Act File No. 811-7881 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. |_| Post-Effective Amendment No. 20|X| and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 |X| Amendment No.22|X| (Check appropriate box or boxes.) BRAZOS MUTUAL FUNDS (Exact Name of Registrant as Specified in Charter) 5949 Sherry Lane, Suite 1600 DALLAS, TEXAS 75225 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code (214) 365-5200 Wayne G. Willems, 5949 Sherry Lane, Suite 1600, Dallas, Texas 75225 c/o U.S. Bancorp Fund Services, LLC 615 E. Michigan Street, Milwaukee, WI 53202 (Name and Address of Agent for Service) with a copy of communications to: Robert J. Zutz, Esquire Kirkpatrick & Lockhart Preston Gates Ellis LLP 1601 K Street, N.W. Washington, D.C.20006 Approximate Date of Proposed Public Offering: Upon effective date of this registration statement It is proposed that this filing will become effective (check appropriate box) |X| immediately upon filing pursuant to paragraph (b) || on (date) pursuant to paragraph (b) || 60 days after filing pursuant to paragraph (a)(1) |_| on (date) pursuant to paragraph (a)(1) |_| 75 days after filing pursuant to paragraph (a)(2) |_| on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: |_| This post-effective amendment designates a new effective date for a previously filed post-effective amendment. BRAZOS MUTUAL FUNDS CONTENTS OF REGISTRATION STATEMENT This registration statement is comprised of the following: Cover Sheet Contents of Registration Statement Prospectus for the Class N and Class Y Shares consisting of the Brazos Micro Cap Portfolio, Brazos Small Cap Portfolio, Brazos Mid Cap Portfolio and Brazos Growth Portfolio Prospectus for the Class B Shares consisting of the Brazos Micro Cap Portfolio, Brazos Small Cap Portfolio and Brazos Growth Portfolio Statement of Additional Information for the Class N, Class Y and Class B Shares of Brazos Mutual Funds Part C Signature Pages Exhibits Logo www.brazosfunds.com March 30, 2007 As Amended August 31, 2007 Prospectus Class B Shares Brazos Micro Cap Portfolio Brazos Small Cap Portfolio Brazos Mid Cap Portfolio Brazos Growth Portfolio The Securities And Exchange Commission has not approved or disapproved these securities or passed upon the accuracy of this prospectus.It is a crime to tell you otherwise. 1.800.426.9157 www.brazosfunds.com TABLE OF CONTENTS Brazos Micro Cap Portfolio 2 Brazos Small Cap Portfolio 7 Brazos Growth Portfolio 12 Risk Elements 17 Policies 19 Information About the Adviser 20 Valuation of Shares 22 Dividends, Capital Gain Distributions and Taxes 23 Shareholder Account Information 25 Redemption of Shares 27 Delivery of Prospectuses and Shareholder Reports 30 Retirement Plans 30 Financial Highlights 30 For More Information Back Cover This prospectus provides information regarding the Class B shares of the Brazos Micro Cap, Brazos Small Cap and Brazos Growth Portfolios (collectively, the “Portfolios” and each a “Portfolio”).Each Portfolio is a series of Brazos Mutual Funds (the “Trust”).Class B shares of each Portfolio are no longer available for sale, but existing shareholders as of August 20, 2002 may still acquire such shares through dividend reinvestment. Brazos Capital Management, L.P. (the “Adviser”) is the investment adviser to the Trust. Mutual fund shares are not insured by the Federal Deposit Insurance Corporation.Investments in mutual fund shares involve risks, including possible loss of principal. 1 Brazos Micro Cap Portfolio INVESTMENT OBJECTIVE The investment objective of the Brazos Micro Cap Portfolio is to provide maximum capital appreciation, consistent with reasonable risk to principal. INVESTMENT POLICIES AND STRATEGIES The Brazos Micro Cap Portfolio seeks to achieve its investment objective by investing, under normal market conditions, at least 80% of its net assets (plus the amount of borrowings for investment purposes) in stocks of micro capitalization (“micro cap”1) issuers.In the event that the Board of Trustees changes this policy, shareholders will be provided with notice at least 60 days prior to the effective date of the change. The Adviser seeks to identify earnings growth in micro cap companies before it is reflected in those companies' stock price. The Adviser uses a "bottom-up" method of analysis based on fundamental research to determine which common stocks to purchase for the Portfolio. The Adviser conducts due diligence with the company's senior management, suppliers, competitors and customers in an attempt to understand the dynamics within each company's business. The Adviser then selects companies with strong growth in revenue, earnings and cash flow, predictable operating models, seasoned management, and unique products or services. The Adviser confirms its analysis using a variety of screens and confirmation checks. The Adviser will invest Portfolio assets primarily in equity securities of micro cap companies including, for example, common stock and securities convertible into common stock. Market conditions may lead to higher levels (up to 100%) of temporary investments such as money market instruments or U.S. Treasury Bills. The Adviser may invest Portfolio assets in securities of issuers having market capitalizations that are outside the bounds of the target capitalization. There can be no assurance that any securities of companies in which the Portfolio invests will achieve the targeted growth rates. To manage fluctuations in the value of the Portfolio's investments, the Adviser invests across numerous industry sectors with no industry sector representing more than 25% of the value of the Portfolio. The Adviser may sell securities when the value of a security or a group of securities within a certain industry sector becomes over weighted. The Portfolio typically has annual portfolio turnover rates exceeding 100%. 1For these purposes, a micro cap issuer is currently defined as an issuer that, at the time of purchase by the Portfolio, has a market capitalization (1) less than or equal to $600 million or (2) within the range of companies represented in the lower 50% of the Russell 2000 Growth Index (the “Index”). The market capitalization of companies in the lower 50% of the Index will fluctuate with changes in market conditions and the composition of the Index.As of July 31, 2007, the largest market capitalization in the lower 50% of the Index was approximately $668 million. 2 The Micro Cap Portfolio may be appropriate for investors who: · are seeking long-term capital growth; · do not need current income; · are willing to hold aninvestmentover a long period of time in anticipation of returns that equity securities can provide; and · are able to tolerate fluctuations in principal value of their investment. RISK CONSIDERATIONS Investment in the Portfolio involves investment risks, including the risk that investors may lose money.The value of the Portfolio may advance or decline significantly over a short period of time.The value could be influenced by changes in the stock market as a whole, by changes in a certain industry, or by changes in certain stocks. To the extent the Portfolio invests in micro cap companies, it may be exposed to greater risk than if it invested in larger, more established companies.Micro cap companies may have limited product lines, financial resources, and management teams.Additionally, the trading volume of such securities may make them more difficult to sell.In addition, the Portfolio may be subject to the risk that such stocks may fail to reach their apparent value at the time of investment or may even fail as a business.Micro cap companies may lack resources to take advantage of a valuable product or favorable market position or may be unable to withstand the competitive pressures of larger, more established competitors. A high rate of portfolio turnover involves greater transaction expenses and possible adverse tax consequences to the Portfolio’s shareholders, which may reduce performance. The Portfolio may, for temporary defensive purposes, invest a percentage of its total assets, without limitation, in cash or various U.S. dollar-denominated money market instruments.The value of money market instruments tends to fall when current interest rates rise.Money market instruments are generally less sensitive to interest rate changes than longer-term securities.When the Portfolio’s assets are invested in these instruments, it may not achieve its investment objective. A more in-depth discussion of the types of risks the Portfolio could be subject to is on pages 17 to 19. PERFORMANCE The bar chart below shows the variability of the annual returns for the Class B shares of the Micro Cap Portfolio for the periods ended December 31, and provides an indication of the risks of investing in the Portfolio by showing changes in the performance of the Portfolio’s shares from year to year.The bar chart assumes the reinvestment of dividends and other distributions.As with all mutual funds, the past performance is not a prediction of the future returns.The performance reflects expense limitations in effect for the Portfolio for certain years.If expense limitations were not in place, the Portfolio’s performance during those years would have been reduced.Sales loads are not reflected in the bar chart.If sales loads were reflected, returns would be less than those shown. 3 Year-by-Year Total Returns as of 12/31 for each Year Indicated2 Brazos Micro Cap 2002 (42.61)% 2003 60.82% 2004 8.23% 2005 (1.27)% 2006 18.55% Best Calendar Quarter: Q4 2001 23.23% Worst Calendar Quarter: Q3 2001 -23.67% The table below shows the past performance of the Class B shares of the Micro Cap Portfolio compared to that of the Russell 2000 Growth Index, an unmanaged index of small issuers’ stock performance.The table also provides an indication of the risks of investing in the Portfolio by showing changes in the performance of the Portfolio’s shares from year to year.Similar to the bar chart above, the table assumes the reinvestment of dividends and other distributions.As with all mutual funds, historical performance (before and after taxes) is not a prediction of future results.The performance reflects expense limitations in effect for the Portfolio for certain years.If expense limitations were not in place, the Portfolio’s performance during those years would have been reduced.The table does reflect deductions for sales loads, where applicable. The after-tax returns are shown in two ways:(1) assumes that you owned shares of the Portfolio during the entire period and paid taxes on the Portfolio’s distributions of taxable income and net capital gains and (2) assumes that you paid taxes on the Portfolio’s distributions of taxable income and net capital gains and sold all shares at the end of each period. Average Annual Total Return (for the period ended December 31, 2006) 1 year 5 year Since Inception3 Class B2 Return Before Taxes Return After Taxes on Distributions Return After Taxes on Distributions and Sale of Fund Shares 18.55% 12.43% 13.13% 4.02% 2.90% 2.91% 3.50% 2.52% 2.53% Russell 2000 Growth Index4 13.35% 6.93% 5.20% 2The performance shown for Class B shares reflects the reversal of certain previously accrued but unspent Rule 12b-1 fees.If these accruals had not been reversed, Class B performance would have been lower. 3Class B shares were first offered on May 1, 2001. 4The Russell 2000 Growth Index measures the performance of those Russell 2000 companies with higher price-to-book ratios and higher forecasted growth values.The Russell 2000 Growth Index figures do not reflect any fees, expenses or taxes.Investors cannot invest directly in the Index. 4 The return for the six month period ended June 30, 2007 was 17.09%. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.In certain circumstances, the return after taxes on distributions and sale of fund shares may be higher than the other return amounts.A higher after-tax return may result when a capital loss occurs upon redemption and translates into an assumed tax deduction that benefits the shareholder.The actual after-tax returns depend on your tax situation and may differ from those shown.If you hold your shares through a tax-deferred arrangement, such as an individual retirement account (“IRA”) or 401(k) plan, the after-tax returns shown are not relevant to you. INVESTOR EXPENSES The table below describes the fees and expenses that you may pay if you buy and hold shares of the Portfolio. Shareholder Fees (fees paid directly from your investment) Class B Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None Maximum Deferred Sales Charge (Load) (as a percentage of original cost or current value, whichever is less)5 4.00% Maximum Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee (as a percentage of amount redeemed) None Exchange Fee None Maximum Account Fee None Annual Portfolio Operating Expenses (expenses that are deducted from Portfolio assets)6 Class B Management Fees 1.20% Distribution (12b-1) Fees7 0.25% Other Expenses 0.50% Acquired Fund Fees and Expenses (“AFFE”) 0.02% Total Annual Portfolio Operating Expenses 1.97% Fee Waiver8 (0.15)% Net Expenses9 1.82% 5Class B CDSC charged as follows: 4% if the shares are redeemed within the first two years of purchase, 3% for years 3 and 4, 2% for year 5, 1% for year 6 and 0% for year 7 and later. 6The expense information in the table has been restated to reflect current fees. 7Because these fees are paid out of a Portfolio’s assets on an ongoing basis, over time these fees will increase the cost of your investment and may cost you more than paying other types of sales charges. 5 The expense example below shows what a shareholder could pay in expenses over time and is intended to help you compare the cost of investing in the Portfolio with the cost of investing in other mutual funds.It uses the same hypothetical conditions other mutual funds use in their prospectuses:$10,000 initial investment for the time periods indicated, 5% annual total return, expenses remain unchanged.In addition, since the Adviser has agreed to waive its management fees or reimburse expenses through the Portfolio’s 2007 fiscal year, Net Expenses were used to calculate the cost in year one, and Total Annual Portfolio Operating Expenses were used to calculate costs for years two through ten.Although your actual costs may be higher or lower, based on these assumptions your costs would be: If you redeemed your investment at the end of the periods indicated: 1 Year 3 Years 5 Years 10 Years Class B $585 $904 $1,249 $2,284 If you did not redeem your shares: 1 Year 3 Years 5 Years 10 Years Class B $185 $604 $1,049 $2,284 8 The Adviser has contractually agreed to waive fees and/or reimburse expenses so as to cap the Total Annual Portfolio Operating Expenses for the Portfolio at 2.55% for Class B shares for the 2007 fiscal year.This expense cap can be altered only with the approval of a majority vote of the Board of Trustees.The Adviser may recoup the amount of any fee waiver or reimbursed expense within three years of being made provided the combination of the Portfolio’s expenses and such reimbursements does not exceed the Portfolio’s expense cap.If the actual expense ratio is less than the expense cap and the Adviser has recouped any eligible previous payments, the Portfolio will be charged only such lower expenses. This expense limitation excludes interest, taxes, brokerage commissions, extraordinary expenses, and AFFE. 9 The Total Annual Portfolio Operating Expenses for the Fund will not correlate to the ratio of expenses to average net assets that will be provided in the Fund’s financial statements.The Fund’s financial statements reflect the operating expenses of the Fund and do not include the AFFE.Without AFFE, the Total Annual Portfolio Operating Expenses of the Fund would have been 1.95%. 6 Brazos Small Cap Portfolio INVESTMENT OBJECTIVE The investment objective of the Brazos Small Cap Portfolio is to provide maximum capital appreciation, consistent with reasonable risk to principal. INVESTMENT POLICIES AND STRATEGIES The Brazos Small Cap Portfolio seeks to achieve its investment objective by investing, under normal market conditions, at least 80% of its net assets (plus the amount of borrowings for investment purposes) in stocks of small capitalization (“small cap”10) issuers.In the event that the Board of Trustees changes this policy, shareholders will be provided with notice at least 60 days prior to the effective date of the change. The Adviser seeks to identify earnings growth in small cap companies before it is reflected in those companies' stock price. The Adviser uses a "bottom-up" method of analysis based on fundamental research to determine which common stocks to purchase for the Portfolio. The Adviser conducts due diligence with the company's senior management, suppliers, competitors and customers in an attempt to understand the dynamics within each company's business. The Adviser then selects companies with strong growth in revenue, earnings and cash flow, predictable operating models, seasoned management, and unique products or services. The Adviser confirms its analysis using a variety of screens and confirmation checks. The Adviser will invest Portfolio assets primarily in equity securities of small cap companies including, for example, common stock and securities convertible into common stock. Market conditions may lead to higher levels (up to 100%) of temporary investments such as money market instruments or U.S. Treasury Bills. The Adviser may invest Portfolio assets in securities of issuers having market capitalizations that are outside the bounds of the target capitalization. There can be no assurance that any securities of companies in which the Portfolio invests will achieve the targeted growth rates. To manage fluctuations in the value of the Portfolio's investments, the Adviser invests across numerous industry sectors with no industry sector representing more than 25% of the value of the Portfolio. The Adviser may sell securities when the value of a security or a group of securities within a certain industry sector becomes over weighted. The Portfolio typically has annual portfolio turnover rates exceeding 100%. 10 For these purposes, a small cap issuer is currently defined as an issuer that, at the time of purchase by the Portfolio, has a market capitalization (1) between $200 million and $2.5 billion or (2) within the range of companies represented in the Russell 2000 Growth Index (the “Index”) at the time of the Portfolio’s investment.The market capitalization of companies in the Index will fluctuate with changes in market conditions and the composition of the Index.As of July 31, 2007, the largest market capitalization in the Index was approximately $3.5 billion. 7 The Small Cap Portfolio may be appropriate for investors who: · are seeking long-term capital growth; · do not need current income; · are willing to hold an investmentover a long period of time in anticipation of returns that equity securities can provide; and · are able to tolerate fluctuations in principal value of their investment. RISK CONSIDERATIONS Investment in the Portfolio involves investment risks, including the risk that investors may lose money.The value of the Portfolio may advance or decline significantly over a short period of time.The value could be influenced by changes in the stock market as a whole, by changes in a certain industry, or by changes in certain stocks. To the extent the Portfolio invests in small cap companies, it may be exposed to greater risk than if it invested in larger, more established companies.Small cap companies may have limited product lines, financial resources, and management teams.Additionally, the trading volume of such securities may make them more difficult to sell.In addition, the Portfolio may be subject to the risk that such stocks may fail to reach their apparent value at the time of investment or may even fail as a business.Small cap companies may lack resources to take advantage of a valuable product or favorable market position or may be unable to withstand the competitive pressures of larger, more established competitors. A high rate of portfolio turnover involves greater transaction expenses and possible adverse tax consequences to the Portfolio’s shareholders, which may reduce performance. The Portfolio may, for temporary defensive purposes, invest a percentage of its total assets, without limitation, in cash or various U.S. dollar-denominated money market instruments.The value of money market instruments tends to fall when current interest rates rise.Money market instruments are generally less sensitive to interest rate changes than longer-term securities.When the Portfolio’s assets are invested in these instruments, it may not achieve its investment objective. A more in-depth discussion of the types of risks the Portfolio could be subject to is on pages 17 to 19. PERFORMANCE The bar chart below shows the variability of the annual returns for the Class B shares of the Small Cap Portfolio for the periods ended December 31, and provides an indication of the risks of investing in the Portfolio by showing changes in the performance of the Portfolio’s shares from year to year.The bar chart assumes the reinvestment of dividends and other distributions.As with all mutual funds, the past performance is not a prediction of the future returns.The performance reflects expense limitations in effect for the Portfolio for certain years.If expense limitations were not in place, the Portfolio’s performance during those years would have been reduced.Sales loads are not reflected in the bar chart.If sales loads were reflected, returns would be less than those shown. 8 Year-by-Year Total Returns as of 12/31 for each Year Indicated11 Brazos Small Cap 2000 3.68%% 2001 (10.03)% 2002 (34.53)% 2003 31.74% 2004 4.79% 2005 3.05% 2006 14.68% Best Calendar Quarter: Q4 1999 29.94% Worst Calendar Quarter: Q3 2002 -17.71% The table below shows the past performance of the Class B shares of the Small Cap Portfolio compared to that of the Russell 2000 Growth Index, an unmanaged index of small cap issuers’ stock performance.The table also provides an indication of the risks of investing in the Portfolio by showing changes in the performance of the Portfolio’s shares from year to year.Similar to the bar chart above, the table assumes the reinvestment of dividends and other distributions.As with all mutual funds, historical performance (before and after taxes) is not a prediction of future results.The performance reflects expense limitations in effect for the Portfolio for certain years.If expense limitations were not in place, the Portfolio’s performance during those years would have been reduced.The table does reflect deductions for sales loads, where applicable. The after-tax returns are shown in two ways:(1) assumes that you owned shares of the Portfolio during the entire period and paid taxes on the Portfolio’s distributions of taxable income and net capital gains and (2) assumes that you paid taxes on the Portfolio’s distributions of taxable income and net capital gains and sold all shares at the end of each period. Average Annual Total Return (for the period ended December 31, 2006) 1 year 5 year Since Inception12 Class B11 Return Before Taxes Return After Taxes on Distributions Return After Taxes on Distributions and Sale of Fund Shares 14.68% 14.68% 9.54% 2.16% 2.16% 1.85% 4.10% 3.56% 3.24% Russell 2000 Growth Index13 13.35% 6.93% 3.68% 11 The performance shown for Class B shares reflects the reversal of certain previously accrued but unspent Rule 12b-1 fees.If these accruals had not been reversed, Class B performance would have been lower. 12 Class B shares were first offered on September 8, 1999. 9 The return for the six month period ended June 30, 2007 was 18.31%. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.In certain circumstances, the return after taxes on distributions and sale of fund shares may be higher than the other return amounts.A higher after-tax return may result when a capital loss occurs upon redemption and translates into an assumed tax deduction that benefits the shareholder.The actual after-tax returns depend on your tax situation and may differ from those shown.If you hold your shares through a tax-deferred arrangement, such as an individual retirement account (“IRA”) or 401(k) plan, the after-tax returns shown are not relevant to you. INVESTOR EXPENSES The table below describes the fees and expenses that you may pay if you buy and hold shares of the Portfolio. Shareholder Fees (fees paid directly fromyour investment) Class B Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None Maximum Deferred Sales Charge (Load) (as a percentage of original cost or current value, whichever is less)14 4.00% Maximum Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee (as a percentage of amount redeemed) None Exchange Fee None Maximum Account Fee None Annual Portfolio Operating Expenses (expenses that are deducted from Portfolio assets15 Class B Management Fees 0.90% Distribution (12b-1) Fees16 0.25% Other Expenses 0.96% Acquired Fund Fees and Expenses (“AFFE”) 0.01% Total Annual Portfolio Operating Expenses 2.12% Fee Waiver17 (0.56)% Net Expenses18 1.56% 13 The Russell 2000 Growth Index measures the performance of those Russell 2000 companies with higher price-to-book ratios and higher forecasted growth values.The Russell 2000 Growth Index figures do not reflect any fees, expenses or taxes.Investors cannot invest directly in the Index. 14 Class B CDSC charged as follows: 4% if the shares are redeemed within the first two years of purchase, 3% for years 3 and 4, 2% for year 5, 1% for year 6 and 0% for year 7 and later. 15 The expense information in the table has been restated to reflect current fees. 10 The expense example below shows what a shareholder could pay in expenses over time and is intended to help you compare the cost of investing in the Portfolio with the cost of investing in other mutual funds.It uses the same hypothetical conditions other mutual funds use in their prospectuses:$10,000 initial investment for the time periods indicated, 5% annual total return, expenses remain unchanged.In addition, since the Adviser has agreed to waive its management fees or reimburse expenses through the Portfolio’s 2007 fiscal year, Net Expenses were used to calculate the cost in year one, and Total Annual Portfolio Operating Expenses were used to calculate costs for years two through ten.Although your actual costs may be higher or lower, based on these assumptions your costs would be: If you redeemed your investment at the end of the periods indicated: 1 Year 3 Years 5 Years 10 Years Class B $559 $910 $1,288 $2,408 If you did not redeem your shares: 1 Year 3 Years 5 Years 10 Years Class B $159 $610 $1,088 $2,408 16Because these fees are paid out of a Portfolio’s assets on an ongoing basis, over time these fees will increase the cost of your investment and may cost you more than paying other types of sales charges. 17 The Adviser has contractually agreed to waive fees and/or reimburse expenses so as to cap the annual net expense ratio for the Portfolio at 2.30% for Class B shares for the 2007 fiscal year.This expense cap can be altered only with the approval of a majority vote of the Board of Trustees of the Trust.The Adviser may recoup the amount of any fee waiver or reimbursed expense within three years of being made provided the combination of the Portfolio’s expenses and such reimbursements does not exceed the Portfolio’s expense cap.If the actual expense ratio is less than the expense cap and the Adviser has recouped any eligible previous payments, the Portfolio will be charged only such lower expenses.This expense limitation excludes interest, taxes, brokerage commissions, extraordinary expenses and AFFE. 18 The Total Annual Portfolio Operating Expenses for the Fund will not correlate to the ratio of expenses to average net assets that will be provided in the Fund’s financial statements.The Fund’s financial statements reflect the operating expenses of the Fund and do not include the AFFE.Without AFFE, the Total Annual Portfolio Operating Expenses of the Fund would have been 2.11%. 11 Brazos Growth Portfolio INVESTMENT OBJECTIVE The investment objective of the Brazos Growth Portfolio is to provide maximum capital growth, consistent with reasonable risk to principal. INVESTMENT POLICIES AND STRATEGIES The Brazos Growth Portfolio seeks to identify earnings growth in growth companies before it is reflected in those companies' stock price.The Adviser uses a "bottom-up" method of analysis based on fundamental research to determine which common stocks to purchase for the Portfolio. The Adviser conducts due diligence with the company's senior management, suppliers, competitors and customers in an attempt to understand the dynamics within each company's business. The Adviser then selects companies with strong growth in revenue, earnings and cash flow, predictable operating models, seasoned management, and unique products or services. The Adviser confirms its analysis using a variety of screens and confirmation checks. The Adviser will invest Portfolio assets primarily in equity securities of companies including, for example, common stock and securities convertible into common stock. Market conditions may lead to higher levels (up to 100%) of temporary investments such as money market instruments or U.S. Treasury Bills. There can be no assurance that any securities of companies in which the Portfolio invests will achieve the targeted growth rates. To manage fluctuations in the value of the Portfolio's investments, the Adviser invests across numerous industry sectors with no industry sector representing more than 25% of the value of the Portfolio. The Adviser may sell securities when the value of a security or a group of securities within a certain industry sector becomes over weighted. The Portfolio typically has annual portfolio turnover rates exceeding 100%. The Growth Portfolio may be appropriate for investors who: · are seeking long-term capital growth; · are willing to hold aninvestmentover a long period of time in anticipation of returns that equity securities can provide; and · are able to tolerate fluctuations in principal value of their investment. RISK CONSIDERATIONS Investment in the Portfolio involves investment risks, including the risk that investors may lose money.The value of the Portfolio may advance or decline significantly over a short period of time.The value could be influenced by changes in the stock market as a whole, by changes in a certain industry, or by changes in certain stocks. A high rate of portfolio turnover involves greater transaction expenses and possible adverse tax consequences to the Portfolio’s shareholders, which may reduce performance. 12 The Portfolio may, for temporary defensive purposes, invest a percentage of its total assets, without limitation, in cash or various U.S. dollar-denominated money market instruments.The value of money market instruments tends to fall when current interest rates rise.Money market instruments are generally less sensitive to interest rate changes than longer-term securities.When the Portfolio’s assets are invested in these instruments, it may not be achieving its investment objective. A more in depth discussion of the types of risks the Portfolio could be subject to is on pages 17 to 19. PERFORMANCE The bar chart below shows the variability of the annual returns of the Class B shares of the Growth Portfolio for the periods ended December 31, and provides an indication of the risks of investing in the Portfolio by showing changes in the performance of the Portfolio’s shares from year to year.The bar chart assumes the reinvestment of dividends and other distributions.As with all mutual funds, the past performance is not a prediction of the future results.The performance reflects expense limitations in effect for the Portfolio for certain years.If expense limitations were not in place, the Portfolio’s performance during those years would have been reduced.Sales loads are not reflected in the bar chart.If sales loads were reflected, returns would be less than those shown. Year-by-Year Total Returns as of 12/31 for each Year Indicated19 Brazos Growth 2002 (36.16)% 2003 26.18% 2004 7.04% 2005 6.16% 2006 3.23% Best Calendar Quarter: Q4 2001 14.54% Worst Calendar Quarter: Q3 2001 -19.62% The table below shows the past performance of the Class B shares of the Growth Portfolio compared to that of the Russell 3000 Growth Index, an unmanaged broad-based index of companies with higher price-to-book ratios and higher forecasted growth values.The table provides an indication of the risks of investing in the Portfolio by showing changes in the performance of the Portfolio’s shares from year to year.Similar to the bar chart above, the table assumes the reinvestment of dividends and other distributions.As with all mutual funds, historical performance (before and after taxes) is not a prediction of future results.The performance reflects expense limitations in effect for the Portfolio for certain years.If expense limitations were not in place, the Portfolio’s performance during those years would have been reduced.The table does reflect deductions for sales loads, where applicable. 19 The performance for Class B shares reflects the reversal of certain previously accrued but unspent Rule 12b-1 fees.If these accruals had not been reversed, Class B performance would have been lower. 13 The after-tax returns are shown in two ways:(1) assumes that you owned shares of the Portfolio during the entire period and paid taxes on the Portfolio’s distributions of taxable income and net capital gains and (2) assumes that you paid taxes on the Portfolio’s distributions of taxable income and net capital gains and sold all shares at the end of each period. Average Annual Total Return (for the period ended December 31, 2006) 1 year 5 year Since Inception20 Class B19 Return Before Taxes Return After Taxes on Distributions Return After Taxes on Distributions and Sale of Fund Shares 3.23% 3.23% 2.10% (0.32)% (0.32)% (0.27)% (1.25)% (1.25)% (1.06)% Russell 3000 Growth Index21 9.46% 3.02% 0.72% The return for the six month period ended June 30, 2007 was 19.09%. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.In certain circumstances, the return after taxes on distributions and sale of fund shares may be higher than the other return amounts.A higher after-tax return may result when a capital loss occurs upon redemption and translates into an assumed tax deduction that benefits the shareholder.The actual after-tax returns depend on your tax situation and may differ from those shown.If you hold your shares through a tax-deferred arrangement, such as an IRA or 401(k) plan, the after-tax returns shown are not relevant to you. INVESTOR EXPENSES The table below describes the fees and expenses that you may pay if you buy and hold shares of the Portfolio. Shareholder Fees (fees paid directly from your investment) Class B Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None Maximum Deferred Sales Charge (Load) (as a percentage of original cost or current value, whichever is less)22 4.00% Maximum Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee (as a percentage of amount redeemed) None Exchange Fee None Maximum Account Fee None 20 Class B shares were first offered on May 1, 2001. 21 The Russell 3000 Growth Index measures the performance of those Russell 3000 Index companies with higher price-to-book ratios and higher forecasted values.The Russell 3000 Growth Index figures do not reflect any fees, expenses or taxes.Investors cannot invest directly in the Index. 14 Annual Portfolio Operating Expenses (expenses that are deducted from Portfolio assets)23 Class B Management Fees 0.75% Distribution (12b-1) Fees24 0.25% Other Expenses 0.64% Acquired Fund Fees and Expenses (“AFFE”) 0.02% Total Annual Portfolio Operating Expenses 1.66% Fee Waiver25 (0.19)% Net Expenses26 1.47% The expense example below shows what a shareholder could pay in expenses over time and is intended to help you compare the cost of investing in the Portfolio with the cost of investing in other mutual funds.It uses the same hypothetical conditions other mutual funds use in their prospectuses:$10,000 initial investment for the time periods indicated, 5% annual total return, expenses remain unchanged.In addition, since the Adviser has agreed to waive its management fees or reimburse expenses through the Portfolio’s 2007 fiscal year, Net Expenses were used to calculate the cost in year one, and Total Annual Portfolio Operating Expenses were used to calculate costs for years two through ten.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 22 Class B CDSC charged as follows: 4% if the shares are redeemed within the first two years of purchase, 3% for years 3 and 4, 2% for year 5, 1% for year 6 and 0% for year 7 and later. 23 The expense information in the table has been restated to reflect current fees. 24 Because these fees are paid out of a Portfolio’s assets on an ongoing basis, over time these fees will increase the cost of your investment and may cost you more than paying other types of sales charges. 25 The Adviser has contractually agreed to waive fees and/or reimburse expenses so as to cap the annual net expense ratio for the Portfolio at 2.20% for Class B shares for the 2007 fiscal year.This expense cap can be altered only with the approval of a majority vote of the Board of Trustees of the Trust.The Adviser may recoup the amount of any fee waiver or reimbursed expense within three years of being made provided the combination of the Portfolio’s expenses and such reimbursements does not exceed the Portfolio’s expense cap.If the actual expense ratio is less than the expense cap and the Adviser has recouped any eligible previous payments, the Portfolio will be charged only such lower expenses.This expense limitation excludes interest, taxes, brokerage commissions, extraordinary expenses and AFFE. 26 The Total Annual Portfolio Operating Expenses for the Fund will not correlate to the ratio of expenses to average net assets that will be provided in the Fund’s financial statements.The Fund’s financial statements reflect the operating expenses of the Fund and do not include the AFFE.Without AFFE, the Total Annual Portfolio Operating Expenses of the Fund would have been 1.64%. 15 If you redeemed your investment at the end of the periods indicated: 1 Year 3 Years 5 Years 10 Years Class B $550 $805 $1,084 $1,949 If you did not redeem your shares: 1 Year 3 Years 5 Years 10 Years Class B $150 $505 $884 $1,949 16 RISK ELEMENTS In seeking to achieve its investment objective, each Portfolio will rely on varying investment strategies.The table and subsequent information provided below identify those elements that primarily make up a Portfolio’s overall risk and reward characteristics.This information supplements the information provided under the “Risk Considerations” for each Portfolio.This information also highlights certain investment strategies and corresponding risks for the Portfolios, which are not necessarily a Portfolio’s principal investment strategy.The following strategies are not fundamental, and the Trustees may change these strategies without shareholder approval. Strategies Potential Rewards Potential Risk Market Conditions ¨ Under normal circumstances, each Portfolio plans to remain substantially fully invested. ¨ Each Portfolio seeks to limit risk through diversification in a large number of stocks. ¨ Stocks have generally outperformed more stable investments (such as short-term bonds and cash equivalents) over the long term. ¨ A Portfolio’s share price and performance will fluctuate in response to stock and bond market movements. Management Choices ¨ The Adviser focuses on bottom-up research, fundamental security analysis and valuation methods to enhance returns. ¨ A Portfolio could outperform its benchmark due to its asset allocation and securities choices. ¨ A Portfolio could underperform its benchmark due to these same choices and due to expenses. Short-Term Trading ¨ A Portfolio’s turnover rate may exceed 100% annually. ¨ A Portfolio could realize capital gains in short periods of time. ¨ A Portfolio could protect against losses if a stock is overvalued and its value later falls. ¨ Increased trading raises the Portfolios’ brokerage and related costs. ¨ Increased distributions of net short-term capital gains (which are taxable as ordinary income) will raise a shareholder’s income tax liability. 17 Small Cap and Micro Cap Stocks ¨ For the Small Cap and Micro Cap Portfolios the Adviser focuses on companies with potential for strong growth in revenue, earnings and cash flow; strong management; leading products or services; and potential for improvement. ¨ 20% of the Small Cap and the Micro Cap Portfolios may be invested in securities of larger capitalization companies. ¨ Securities of companies with small and micro capitalizations may have greater potential than large cap companies to deliver above average growth rates that may not yet have been recognized by investors. ¨ The Small Cap and Micro Cap Portfolios could lose money because of the potentially higher risks of smaller companies and price volatility than investments in general equity markets. ¨ The Micro Cap Portfolio may be unable to sell some of its securities and may be forced to hold them if the securities are thinly traded. Growth Investing ¨ For the Portfolios the Adviser focuses on companies that are expected to grow faster than average. ¨ Growth companies may have more potential to provide higher growth rates than dividend-paying or value companies. ¨ The Portfolios that invest in growth companies may lose money if the Adviser is incorrect in its assessment of a company’s growth potential or if this style of investing is out of favor with investors. Certain Portfolios may also invest in foreign securities.There are certain risks unique to investing in foreign securities including the liquidity of foreign markets, political instability, fluctuations in foreign currency exchange rates, and differing regulatory systems. The following table indicates the maximum percentage of total assets (at the time of investment) each Portfolio may invest in the investments listed below: Each Portfolio Bank obligations 10% Foreign securities27 20% Futures contracts33 34 5% 20% Illiquid securities 15% Investment companies 10% Lending of securities 33 1/3% Options transactions28 29 5% 20% Reverse repurchase agreements 33 1/3% U.S. Government obligations 100% Warrants 5% When-issued securities 33 1/3% Temporary Cash30 100% Temporary Short-term obligations35 100% Securities of any one issuer31 5% Outstanding voting securities of any one issuer36 10% Securities of issuers in any one industry 25% 27For purposes of the percentages shown in the table, ADRs, EDRs and GDRs are deemed to be foreign securities. 18 Percentages are of total assets (except for Illiquid Securities which are shown as a percentage of net assets). POLICIES Policy on Disclosure of Portfolio Holdings A description of the policy on disclosure of portfolio holdings is available in the Statement of Additional Information. Policy on Market Timing Each Portfolio is designed for long-term investment purposes and is not intended to provide a method for market timing.The Trustees have adopted a market timing policy to discourage and help prevent market timing activities in the Portfolios.This policy is applied consistently to all shareholders.However, the ability of the Portfolios to detect and prevent market timing in certain accounts, such as omnibus accounts, is limited. The Portfolios may decline to accept new accounts where there is reason to believe that the account may be used for market timing.In addition, the Portfolios reserve the right to reject any purchase or exchange transaction without any prior notice, if in the opinion of the Portfolios, the transaction may be a market timing activity or if the transaction is excessive.The Portfolios may consider the trading history of accounts to determine whether to reject a purchase or exchange transaction.In addition, the transfer agent may monitor for market timing activities in the Portfolios. The risks of market timing in the Portfolios include interfering with the efficient management of thePortfolios by, among other things, causing the Portfolios to hold extra cash or to sell securities to meet redemptions, increasing portfolio turnover, brokerageexpenses, and administrative costs and harming the performance of the Portfolios, particularly for long-term shareholders who do not engage in frequent trading. 28A Portfolio may not purchase futures contracts or options where premiums and margin deposits exceed 5% of total assets. 29 A Portfolio may not enter into futures contracts or options where the value of such futures contracts or options may exceed 20% of total assets. 30 A Portfolio will invest up to 100% of its assets in temporary investments only when market conditions so require. 31 For each Portfolio these limits apply only to 75% of a Portfolio’s total assets. 19 In the case of the Portfolios that invest in small cap stocks, the risk of frequent trading includes the risk that investors may attempt to take advantage of the fact that small cap stocks may trade infrequently and thus their prices may be slow to react to information. Policy on Allocation of IPOs In managing its clients’ assets, the Adviser may distribute shares of initial public offerings (IPOs) to eligible accounts.Under normal conditions, the Advisor categorizes each IPO by market capitalization of the issuer and allocates shares of the IPO pro rata across all eligible accounts within that market capitalization strategy. Policy on Proxy Voting The Adviser has adopted and implemented proxy voting policies and procedures designed to vote each proxy in accordance with established proxy voting guidelines and in a manner that reflects the best interest of the Portfolios and its shareholders, taking into account the value of the Portfolios’ investment. Every reasonable effort will be made to vote proxies. However, the Adviser is not required to vote a proxy if it is not practicable to do so or it is determined that the potential costs involved with voting a proxy outweigh the potential benefits to a Portfolio and its shareholders. INFORMATION ABOUT THE ADVISER Brazos Capital Management, L.P. (the “Adviser”), located at 5949 Sherry Lane, Suite 1600, Dallas, Texas 75225, is responsible for the management of the Trust, which includes four separate PortfoliosAs of December 31, 2006, the Adviser had $473 million in assets under management.The Adviser manages the Brazos Micro Cap Portfolio, Brazos Mid Cap Portfolio, Brazos Small Cap Portfolio and the Brazos Growth Portfolio using a team approach and continues to believe that this team approach can provide greater stability in the management of these Portfolios’ holdings.The responsibilities of team members vary by types of securities and sector.Biographical information for the team leaders who also have day-to-day responsibility for the management of the Portfolios follows: Michael S. Allocco, CMT Education:B.A. University of South Florida, M.B.A. University of Chicago Industry Experience:12 years Years with Adviser: 4 years Previous Investment Experience:2000-2003, HLM Management Company - Sr. Technology Analyst and Portfolio Manager; 1997-2000, Dain Rauscher Wessels - Principal, Institutional Equity Sales Jamie Cuellar, CFA Education: B.B.A. University of San Diego, M.B.A. Cox School of Business, Southern Methodist University Industry Experience:13 years Years with Adviser: 6 years Previous Investment Experience:1994-2000, Lee Financial Corporation - Investment Analyst; Fidelity Investments - Mutual Fund Service Group Information relating to the team leaders’ compensation, other accounts managed and ownership of Portfolio shares may be found in the Statement of Additional Information. 20 The Advisor investment focus is on identifying earnings growth in smaller companies before it is reflected in the stock price.The Adviser focuses on: · investing in smaller companies; · investing in rapidly growing companies; · investing in companies with highly predictable revenue and profit streams; · investing in companies positioned to accelerate profit growth above general expectations; and · constructing diversified portfolios to moderate risk. The Adviser employs a bottom-up process in researching companies.Bottom-up research often includes interviews with senior management, as well as the companies’ competitors and suppliers.The list of potential investments is further filtered by the use of traditional fundamental security analysis and valuation methods.The Adviser will often visit a company prior to investing. For the fiscal year ended November 30, 2006, each Portfolio paid the Adviser a fee equal to the following percentage of average daily net assets: Portfolio Fee Micro Cap 1.06% Small Cap 0.51% Growth 0.58% A discussion of the basis of the Board of Trustees approval of the investment advisory contract is available in the Annual Report to Shareholders for the period ended November 30, 2006. Information About the Adviser’s Affiliates The Adviser is an indirect subsidiary of American International Group, Inc. (“AIG”) and is a member company of AIG Investments.AIG Investments comprises a group of international companies (including the Adviser), which provide investment advice and market asset management products and services to clients around the world.As of June 30, 2007, AIG Investments managed approximately $711.9 billion, of which approximately $589.6 billion relates to AIG affiliates and $122.3 billion relates to client assets.These figures do not include assets sub-advised to third party managers. AIG, a Delaware corporation, is a holding company which through its subsidiaries is engaged in a broad range of insurance and insurance-related activities in the United States and abroad.AIG’s primary activities include both General Insurance and Life Insurance and Retirement Services operations.Other significant activities include Financial Services and Asset Management. On February 9, 2006, AIG, the parent company and an affiliated person of the Adviser, announced that it had consented to the settlement of an injunctive action instituted by the Securities and Exchange Commission (“SEC”).In its complaint, the SEC alleged that AIG violated Section 17(a) of the Securities Act of 1933, as amended, Sections 10(b), 13(a), 13(b)(2) and 13(b)(5) of the Securities Exchange Act of 1934, as amended, and Rules 10b-5, 12b-20, 13a-1 and 13b2-1 promulgated thereunder, in connection with AIG’s accounting and public reporting practices.The conduct described in the complaint did not involve any conduct of AIG or its subsidiaries related to their investment advisory activities with respect to the assets of the Portfolio(s) in which you are invested. 21 AIG, without admitting or denying the allegations in the complaint (except as to jurisdiction), consented to the entry of an injunction against further violations of the statutes referred to above. Absent exemptive relief granted by the SEC, the entry of such an injunction would prohibit AIG and its affiliated persons from, among other things, serving as an investment adviser of any registered investment management company or principal underwriter for any registered open-end investment company pursuant to Section 9(a) of the Investment Company Act of 1940, as amended (“1940 Act”).Certain affiliated persons of AIG, including the Adviser, have received a temporary order and extensions (the “orders”) from the SEC pursuant to Section 9(c) of the 1940 Act with respect to the entry of the injunction, granting exemptive relief from the provisions of Section 9(a) of the 1940 Act.The orders permit AIG and its affiliated persons, including AIG's investment management subsidiaries, to serve as investment adviser of the Portfolio(s) in which you are invested.The Adviser expects that a permanent exemptive order will be granted, although there is no assurance the SEC will issue the order. Subject to receipt of permanent relief, the Adviser believes that the settlements are not likely to have a material adverse effect on the Adviser's ability to perform its investment advisory services relating to the Portfolio(s) in which you are invested. VALUATION OF SHARES The net asset value (“NAV”) of each class of shares of a Portfolio is determined by dividing the sum of the total market value of a Portfolio’s investments and other assets, less any liabilities, by the total number of shares outstanding.Each Portfolio calculates the NAV of each class of its shares separately by dividing the total value of each class’ net assets by the shares outstanding of such class.Some Portfolios may hold securities that are listed on foreign exchanges.These securities may trade on weekends or other days when the Portfolios do not calculate NAV.In addition, bonds may trade on days when a Portfolio does not calculate its NAV.As a result, the market value of a Portfolio’s investments may change on days when you cannot purchase or sell Portfolio shares.NAV per share for each Portfolio is determined as of the close of the New York Stock Exchange (“NYSE”) on each day that the NYSE is open for business. Each Portfolio uses the last quoted trading price or official closing price as the market value for equity securities.For non-Nasdaq listed securities, each Portfolio uses the same price quoted by the exchange on which the security is primarily traded.For Nasdaq equity securities, each Portfolio uses the Nasdaq official closing price.Unlisted securities and listed securities, which have not been traded on the valuation date are valued at the average between the last price asked and the last price bid.For valuation purposes, quotations of foreign securities in a foreign currency are converted to U.S. dollar equivalents based upon the latest available bid price of such currencies against U.S. dollars quoted by any major bank or by any broker. Bonds and other fixed income securities are valued according to the broadest and most representative market, which will ordinarily be the over-the-counter market.NAV includes interest on fixed income securities, which is accrued daily.Bonds and other fixed income securities are generally valued at the mean between the closing bid and asked prices provided by a pricing service.If the closing bid and asked prices are not readily available, the pricing service may provide a price determined by a matrix pricing method, which is a mathematical technique used to value fixed income securities without relying exclusively on quoted prices.Securities purchased with remaining maturities of 60 days or less are valued at amortized cost when the Board of Trustees determines that amortized cost reflects fair value. 22 Securities for which market prices are not “readily available,” or which, in the judgment of the Adviser, their market prices are stale or do not represent fair value, or securities which cannot be valued using the methodologies described above will generally be valued in accordance with the fair value procedures established by the Board of Trustees.In addition, if a security’s value has been materially affected by events occurring after the close of the exchange or market on which the security is principally traded, that security may be valued by another method that the Board of Trustees believes accurately reflects fair value.For example, regarding securities that principally trade on a foreign market or exchange, a significant gap in time can exist between the time of a particular security’s last trade and the time at which the Portfolio calculates its NAV.The closing prices of such securities may no longer reflect their market value at the time the Portfolio calculates its NAV if an event that could materially affect the value of those securities has occurred between the time of the security’s last trade and the time as of which the Portfolio calculates its NAV. However, a security is not required to be fair valued if the aggregate impact to the Portfolio’s NAV would be less than $0.01 per share if all securities that would otherwise be required to be fair valued were assumed to be worthless in a hypothetical worst-case scenario.In such cases, the most recent available market value for such security may be used. Generally, the fair value of a portfolio security shall be the amount that the Portfolio might reasonably expect to receive upon its currentsale.Some of the information which the Adviser may review when making a determination as to the fair value of a portfolio security includes: (i) the type of security or asset; (ii) the cost at the date of purchase; (iii) the size of the Portfolio’s holding; (iv) the last trade price; (v) fundamental analytical data relating to the investment in the security; (vi) the nature and duration of any restriction on the disposition of the security; (vii) the adviser’s evaluation of the forces that influence the market in which the security is purchased and sold; (viii) the financial statement of the issuer; (ix) special reports prepared by analysts; (x) information as to any transactions or offers with respect to the security; (xi) existence of merger proposals or tender offers affecting the security; (xii) the price and extent of public trading in similar securities of the issuer or comparable companies and other relevant matters; (xiii) changes in interest rates; (xiv) observations from financial institutions; (xv) government (domestic or foreign) actions or pronouncements; (xvi) other news events; and (xvii) other possible methods of valuing portfolio securities. There can be no assurance that the Portfolios could purchase or sell a portfolio security at the price used to calculate the Portfolios’ NAV.In the case of fair valued portfolio securities, lack of information and uncertainty as to the significance of information may lead to a conclusion that a prior valuation is the best indication of a portfolio security's present value.Fair valuations generally remain unchanged until new information becomes available.Consequently, changes in the fair valuation of portfolio securities may be less frequent and of greater magnitude than changes in the price of portfolio securities valued by an independent pricing service, or based on market quotations. Attempts to determine the fair value of securities introduce an element of subjectivity to the pricing of securities.As a result, the price of a security determined through fair valuation techniques may differ from the price quoted or published by other sources and may not accurately reflect the market value of the security when trading resumes.If a reliable market quotation becomes available for a security formerly valued through fair valuation techniques, the Adviser compares the new market quotation to the fair value price to evaluate the effectiveness of the Trust’s fair valuation procedures.If any significant discrepancies are found, the Adviser may adjust the Trust’s fair valuation procedures. The fair value procedures are principally implemented by the Adviser. DIVIDENDS, CAPITAL GAIN DISTRIBUTIONS AND TAXES Dividends and Capital Gain Distributions Each Portfolio will distribute annually to its shareholders substantially all of its net investment income and any net realized capital gains.A Portfolio’s dividends and capital gain distributions will be reinvested automatically in additional shares of that Portfolio unless the Trust is notified in writing that the shareholder elects to receive dividends and/or capital gain distributions in cash. 23 If a shareholder has elected to receive dividends and/or capital gain distributions in cash and the postal or other delivery service is unable to deliver checks to the shareholder’s address of record or if a check remains outstanding for six months, the Portfolios reserve the right to reinvest the distribution check in the shareholder’s account at the Portfolio’s current net asset value, and to reinvest all subsequent distributions.No interest will accrue on amounts represented by uncashed distribution or redemption checks. Federal Taxes Each Portfolio contemplates declaring as dividends (sometimes referred to in this section as “distributions”) each year all or substantially all of its taxable income and net capital gain (the excess of net long-term capital gain over net short-term capital loss), if any.You will be subject to income tax on Portfolio distributions regardless of whether they are paid in cash or reinvested in additional shares. Distributions attributable to a Portfolio’s net capital gain will be taxable to you as long-term capital gain, regardless of how long you have held your shares.Those distributions will be subject to a 15% maximum federal income tax rate for individual shareholders to the extent the distributions are attributable to net capital gain a Portfolio recognizes on sales or exchanges of capital assets through its last taxable year beginning before January 1, 2011. Other distributions, including amounts attributable to dividends, interest and the excess of net short-term capital gain over net long-term capital loss (“net short-term gain”) a Portfolio earns or realizes, will generally be taxable as ordinary income.Certain income dividends a Portfolio pays to individual shareholders will be taxed at the 15% maximum rate applicable to net capital gain.This tax treatment will apply to a shareholder only if he or she satisfies certain holding period and other requirements regarding his or her Portfolio shares and the dividends are attributable to “qualified dividend income” (“QDI”) the Portfolio receives.For this purpose, QDI means dividends a Portfolio receives from most U.S. corporations and “qualified foreign corporations,” provided that the Portfolio satisfies certain holding period and other requirements regarding the stock on which the dividends were paid.These special rules generally apply to taxable years beginning before January 1, 2011.Thereafter, a Portfolio’s dividends, other than capital gain distributions, will be fully taxable at ordinary income tax rates unless further legislative action is taken. A portion of a Portfolio’s dividends also may be eligible for the dividends-received deduction allowed to corporations.The eligible portion may not exceed the aggregate dividends a Portfolio receives from U.S. corporations.However, dividends a corporate shareholder receives and deducts pursuant to the dividends-received deduction are subject indirectly to the federal alternative minimum tax. By law, each Portfolio must withhold 28% of distributions and redemption proceeds (regardless of the extent to which gain or loss may be realized) otherwise payable to you if you are an individual or other non-corporate shareholder and have not provided to the Trust a correct social security number or other taxpayer identification number.Each Portfolio also must withhold 28% of distributions otherwise payable to such a shareholder who is subject to backup withholding for any other reason. Because each Portfolio seeks capital appreciation as opposed to current income, the Trust anticipates that most of the distributions from the Portfolios will be taxed as long-term capital gain.From time to time, however, distributions from the Micro Cap Portfolio (and possibly the other Portfolios) may be from ordinary income and net short-term gain (which is taxed as ordinary income, and is not QDI, when received by shareholders) in amounts that exceed capital gain distributions, primarily as a result of high portfolio turnover. 24 You should note that if you purchase shares just before a distribution, you will be taxed on that distribution like other shareholders, even though that distribution represents simply a return of part of your investment.This is known as “buying into a distribution.”You may wish to defer your purchase until after the record date for the distribution, so as to avoid this tax impact. You will recognize taxable gain or loss on an exchange or redemption of your shares, including an exchange for shares of another Portfolio, based on the difference between your tax basis in the shares and the amount you receive for them.This gain or loss will be long-term or short-term depending on whether your holding period for the shares exceeds 12 months, except that any loss realized on shares held for six months or less will be treated as a long-term capital loss to the extent of any capital gain distributions that were received on the shares. Any capital gain an individual shareholder recognizes on a redemption or exchange through 2010 of his or her Portfolio shares that have been held for more than one year will qualify for the 15% maximum federal income tax rate mentioned above. The one major exception to these tax principles is that distributions on, exchanges and redemptions of, shares held in an IRA (or other tax-qualified plan) will not be currently taxable. State and Local Taxes Shareholders may also be subject to state and local taxes on distributions, redemptions and exchanges.Shareholders should consult with their tax advisers regarding the tax status thereof in their state and locality. SHAREHOLDER ACCOUNT INFORMATION Class B shares are no longer available for new investments from investors that did not own shares of such class as of August 20, 2002.Existing Class B shareholders as of August 20, 2002 may only receive additional Class B shares through dividend reinvestment.Class B shares will convert automatically to Class N shares (offered by a separate prospectus) on the first business day of the month after eight years from the issuance of such shares. Contingent Deferred Sales Charges Certain Class B shares may be subject to a contingent deferred sales charge (CDSC).Class B shares are subject to a CDSC on shares redeemed within six years of buying them.The CDSC is equal to 4% if the shares are redeemed within the first two years of purchase, 3% for years 3 and 4, 2% for year 5, 1% for year 6 and 0% for year 7 and later. Each CDSC is based on the original purchase cost or the current market value of the shares being sold, whichever is less.There is no CDSC on shares purchased through reinvestment of dividends.To keep CDSC as low as possible, each time you place a request to sell shares we will first sell any shares in your account that are not subject to a CDSC.If there are not enough of those shares available, we will sell shares that have the lowest CDSC.For purposes of the CDSC, we count all purchases you make during a calendar month as having been made on the first day of that month. 25 CDSC for Class B shares will generally be waived in the following cases: · Within one year of the shareholder’s death or becoming disabled; · Trustees of the Trust and other individuals, and their families, who are affiliated with the Trust; and · To make payments through the Systematic Withdrawal Plan (subject to certain conditions). Distribution and Service (12b-1) Fees Class B shares of each Portfolio have their own 12b-1 plan that permits them to pay for distribution and account maintenance and other services.Under the plan, each Portfolio may pay a maximum annualized fee of 1.00% of the Portfolio’s average daily net assets.Because 12b-1 fees are paid out of a Portfolio’s assets on an ongoing basis, over time these fees will increase the cost of your investment and may cost you more than paying other types of sales charges. Distributor Quasar Distributors, LLC (“Distributor”), distributes each Portfolio’s shares offered herein.The Distributor, an affiliate of the Trust’s administrator, transfer agent and custodian, receives fees under each Portfolio’s Rule 12b-1 plans Exchange Privileges Shares of each Portfolio may be exchanged for the same class of shares of any other Portfolio included in the Trust.Exchange requests should be made by writing to Brazos Mutual Funds, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, Wisconsin53201-0701 or by calling the Trust at 1-800-426-9157. Any exchange will be based on the NAV of the shares involved (subject to any CDSC that may apply).There is no charge of any kind for an exchange.Before making an exchange into a Portfolio, a shareholder should read the Prospectus of the Portfolio which you would like to exchange (contact the Trust at 1-800-426-9157 for additional copies of the Prospectus).All exchanges are subject to applicable minimum initial investment requirements.Exchanges can only be made between Portfolios.Exchanges of shares generally will constitute a taxable transaction except for IRAs, Keogh Plans and other qualified or tax exempt accounts. The exchange privilege may be terminated or modified upon 60 days’ written notice.Exchange requests may be made either by mail or telephone.Telephone exchanges will be accepted only if the certificates for the shares to be exchanged have not been issued to the shareholder and if the registration of the two accounts will be identical.Requests for exchanges with other Portfolios or funds distributed by the Distributor received prior to the close of the NYSE (generally 4 p.m. ET) will be processed as of the close of business on the same day.Requests received after that time will be processed on the next business day.The Board of Trustees may limit the frequency and amount of exchanges permitted.For additional information regarding telephoned instructions, see “Redemption of Shares by Telephone” below.An exchange into the same share class of another Portfolio of the Trust is a sale of shares and may result in capital gain or loss for income tax purposes. To protect the interests of other shareholders, we may cancel the exchange privileges of any investors that, in the opinion of the Trust, are using market timing strategies or making excessive exchanges.A Portfolio may also refuse any exchange order. Certificated shares.Most shares are electronically recorded.If you wish to have certificates for your shares, please call the Trust at 1-800-426-9157 for further information.You may sell or exchange certificated shares only by returning the certificates to the Portfolios, along with a letter of instruction and a signature guarantee.The Portfolios do not issue certificates for fractional shares. 26 Systematic Withdrawal Plan The Systematic Withdrawal Plan may be used for routine bill payment or periodic withdrawals from your account up to a maximum of 12% per year based on the value of the account at the time the Plan is established.To use this feature: · Make sure you have at least $5,000 worth of shares in your account; · Make sure you are not planning to invest more money in this account (buying shares during a period when you are also selling shares of the same Portfolio is not advantageous to you, because of sales charges and taxes); · Specify the payee(s) and amount(s); · The payee may be yourself or any other party (which may require a signature guarantee), and there is no limit to the number of payees you may have, as long as they are all on the same payment schedule; · Each withdrawal must be at least $50; · Determine the schedule: monthly, quarterly, semi-annually, annually or in certain selected months; and · Make sure your dividends and capital gains are being reinvested. You cannot elect the systematic withdrawal plan if you have requested certificates for your shares. Small Accounts If you draw down an account so that its total value is less than $500 ($250 for retirement plan accounts), you may be asked to purchase more shares within 60 days. If you do not take action, the Fund may close out your account and mail you the proceeds. Alternatively, you may be charged a $2.00 monthly charge to maintain your account. Your account will not be closed if its drop in value is due to Portfolio performance or the effects of sales charges. REDEMPTION OF SHARES Any redemption may be more or less than the purchase price of your shares depending on the market value of the investment securities held by your Portfolio(s). Shares of any Portfolio may be redeemed by mail (subject to a fee of $15.00 for overnight courier) or telephone, at any time, at the NAV as next determined after receipt of the redemption request.A $15.00 fee will be charged to shareholders for wire redemptions for Class B shares. Redeeming shares: Designed for: To sell some or all of your shares: By Letter [Insert Graphic] Accounts of any type. Redemptions of $100,000 or more, but less than $5,000,000, should be in writing. Redemptions of $5,000,000 or more for must be in writing with a signature guarantee. Write a letter of instruction indicating the Portfolio name, the Fund number, your share class, your account number, the names in which the account is registered, and the dollar value or number of shares you wish to sell. Include all signatures and any additional documents that may be required. Mail the materials to: Brazos Mutual Funds c/o U.S. Bancorp Fund Services, LLC 615 E. Michigan Street, Third Floor Milwaukee, WI53202 A check will normally be mailed on the next business day to the name(s) and address in which the account is registered, or otherwise according to your letter of instruction. 27 By Telephone [Insert Graphic] Most accounts. Redemptions of $100,000 through $5,000,000, should be in writing.Redemptions of $5,000,000 or more must be in writing with a signature guarantee. For automated service 24 hours a day using your touch-tone phone, dial 1-800-426-9157. To place an order or to speak to a representative from Brazos Mutual Funds, call 1-800-426-9157 between 8:30 a.m. and 7:00 p.m. (Eastern Time) on most business days. By Wire [Insert Graphic] Accounts of any type. Redemptions of $100,000 through $5,000,000, should be in writing.Redemptions of $5,000,000 or more must be in writing with a signature guarantee. Fill out the “Telephone Options” section of your new account application. Amounts of $1,000 or more will be wired on the next business day.A $15 fee will be deducted from your account for Class B and II shares. By Exchange [Insert Graphic] Accounts of any type. Redemptions of any amount. Review the current prospectus for the Portfolio or the fund into which you are exchanging. Call 1-800-426-9157 to request an exchange. 28 Signature Guarantees Signature guarantees are required for the following redemptions: · redemptions where the proceeds are to be sent to someone other than the registered shareholder(s); · redemptions transmitted by federal wire transfer to a bank other than the bank of record; · redemptions where the proceeds are to be sent to someplace other than the registered address; · share transfer requests; · redemptions where a change of address request has been received within the past 15 days; or · redemption requests that are $5,000,000 or more. · when adding the telephone redemption option to an existing account; or · when adding or changing pre-designated bank information on an account. In addition to the situations described above, the Trust and/or the Transfer Agent may require a signature guarantee in other instances based on the circumstances relative to the particular situation. The purpose of signature guarantees is to verify the identity of the party who has authorized a redemption.Signature guarantees will generally be accepted from domestic banks, brokers, dealers, credit unions, national securities exchanges, registered securities associations, clearing agencies and savings associations, as well as from participants in the New York Stock Exchange Medallion Signature Program and the Securities Transfer Agents Medallion Program (STAMP).A notary public is not an acceptable signature guarantor. Redemptions from IRAs and Retirement Plans Shareholders who have an IRA or other retirement plan must indicate on their redemption request whether or not to withhold federal income tax.Redemption requests failing to indicate an election not to have tax withheld will generally be subject to 10% withholding. Other Redemption Information Normally, each Portfolio will make a payment for all shares redeemed under proper procedures within one business day of and no more than seven business days after receipt of the request.The Trust may suspend the right of redemption or postpone the date, as permitted by the SEC, including under emergency circumstances and at times when the NYSE is closed. If the Trustees determine that it would be detrimental to the best interests of remaining shareholders of the Portfolios to make payment wholly or partly in cash, the Portfolios may pay redemption proceeds in whole or in part by a distribution in-kind of liquid securities held by a Portfolio in lieu of cash in conformity with applicable rules of the SEC.Investors may incur brokerage charges on the sale of portfolio securities so received in payment of redemptions. 29 No redemption request will become effective until the Transfer Agent has received all documents in proper form.Shareholders should contact the Transfer Agent at 1-800-426-9157 for further information concerning documentation required for redemption of Portfolio shares.If any portion of the shares to be redeemed represents an investment made by check, the Trust may delay the payment of the redemption proceeds until the Transfer Agent is reasonably satisfied that the check has been collected.This may take up to ten calendar days from the purchase date. DELIVERY OF PROSPECTUSES AND SHAREHOLDER REPORTS In an effort to decrease costs, the Trust has reduced the number of duplicate prospectuses, annual and semi-annual shareholder reports you receive by sending only one copy of each to those addresses shared by two or more accounts.You may decline this option at any time and receive individual copies by calling toll-free at 1-800-426-9157.Individual copies will be sent 30 days after receiving your request. RETIREMENT PLANS Shares of the Portfolios are available for use in certain types of tax-deferred retirement plans and accounts such as: · IRAs (including Roth IRAs); · employer-sponsored defined contribution plans (including 401(k) plans); · defined benefit plans; and · tax-sheltered custodial accounts described in Section 403(b)(7) of the Internal Revenue Code. Portfolio shares also may be used in Coverdell Education Savings Accounts (“Coverdell ESAs”). Qualified investors benefit from the tax-free compounding of income dividends and capital gain distributions in these plans and accounts.Application forms and brochures describing investments in the Portfolios for these plans and accounts can be obtained by calling the Trust at 1-800-426-9157. FINANCIAL HIGHLIGHTS The financial highlights tables are intended to help you understand the financial performance of each Portfolio for the past 5+ years, or if shorter, the period of the Portfolio’s operations.Certain information reflects financial results for a single Portfolio share.The total returns in the tables represent the rate that an investor would have earned (or lost) on an investment in Class B shares of a Portfolio (assuming the reinvestment of all dividends and other distributions).This information (except the six month period ended May 31, 2007) has been audited by PricewaterhouseCoopers LLP, an independent registered public accounting firm, whose report, along with each Portfolio’s financial statements, is incorporated by reference in the Statement of Additional Information, which is available upon request. 30 MICRO CAP PORTFOLIO Year Ended Net Asset Value, beginning of period Net Invest- ment loss (1) Net gain (loss) on Invest- ments (realized and unrealized) Total from invest-ment operations Dividends from net invest-ment income Distri-butions from capital gains Total distri-butions Net Asset Value, end of period Total return(2) Net Asset end of period (000’s) Ratio of net expenses to average net assets(3) Ratio of net investment loss to average net assets(4) Portfolio Turnover(5) Class B 11/30/2002 $17.81 $(0.38) $(5.50) $(5.88) $— $— $— $11.93 (33.02)% $4,465 2.55% (2.36)% 134% 11/30/2003 11.93 (0.31) 7.00 6.69 — — — 18.62 56.08 5,362 2.40 (2.22) 155 11/30/2004 18.62 (0.38) 1.38 1.00 — — — 19.62 5.37 4,458 2.37 (2.21) 220 11/30/2005 19.62 (0.37) 0.69 0.32 — — — 19.94 1.63 3,372 2.32 (2.02) 197 11/30/2006. 19.94 (0.35) 3.89 3.54 — (0.14) (0.14) 23.34 17.90 2,664 2.47 (1.79) 304 05/31/20077 23.34 (0.18) 3.26 3.08 — (4.09) (4.09) 22.33 15.93 2,572 2.056 (1.68)6 68 (1) Calculated based upon average shares outstanding. (2) Total return is not annualized and does not reflect sales load. (3) Ratio presented above represents expenses net of waivers and reimbursements.Ratio of expenses to average net assets before expense reimbursement, as follows: 11/30/2002 11/30/2003 11/30/2004 11/30/2005 11/30/2006 5/31/20076,7 Micro Cap Portfolio Class B 2.75% 2.43% 2.42% 2.47% 2.65% 2.22% (4) Ratio presented above represents net investment loss net of waivers and reimbursements.Ratio of net investment loss to average net assets before expense reimbursement, as follows: 11/30/2002 11/30/2003 11/30/2004 11/30/2005 11/30/2006 5/31/20076,7 Micro Cap Portfolio Class B (2.56)% (2.25)% (2.42)% (2.07)% (1.97)% (1.85)% (5) Portfolio turnover is calculated on the basis of the Portfolio as a whole without distinguishing between the classes of shares issued. (6) Annualized. (7) Six month period is unaudited. 31 SMALL CAP PORTFOLIO Year Ended Net Asset Value, beginning of year Net Invest- ment loss(1) Net gain (loss) on Invest- ments (realized and unrealized) Total from invest-ment operations Dividends from net invest-ment income Distri-butions from capital gains Total distri-butions Net Asset Value, end of year Total return(2) Net Asset end of year (000’s) Ratio of net expenses to average net assets(3) Ratio of net investment loss to average net assets(4) Portfolio Turnover(5) Class B 11/30/2002 $17.09 $(0.31) $(4.03) $(4.34) $— $— $— $12.75 (25.39)% $3,478 2.26% (1.99)% 116% 11/30/2003 12.75 (0.20) 3.86 3.66 — — — 16.41 28.71 3,234 1.85 (1.58) 161 11/30/2004 16.41 (0.29) 0.62 0.33 — — — 16.74 2.01 2,425 1.99 (1.83) 225 11/30/2005 16.74 (0.25) 1.01 0.76 — — — 17.50 4.54 1,744 2.11 (1.78) 186 11/30/2006. 17.50 (0.31) 2.83 2.52 — — — 20.02 14.40 1,318 2.50 (1.97) 307 05/31/20077 20.02 (0.18) 3.48 3.30 — — — 23.32 16.48 1,261 2.036 (1.71)6 89 (1) Calculated based upon average shares outstanding. (2) Total return is not annualized and does not reflect sales load. (3) Ratio presented above represents expenses net of waivers and reimbursements.Ratio of expenses to average net assets before expense reimbursements, as follows: 11/30/2002 11/30/2003 11/30/2004 11/30/2005 11/30/2006 5/31/20076,7 Small Cap Portfolio Class B 2.38% 1.85% 2.04% 2.16% 2.86% 2.63% (4) Ratio presented above represents net investment loss net of waivers and reimbursements.Ratio of net investment loss to average net assets before expense reimbursements, as follows: 11/30/2002 11/30/2003 11/30/2004 11/30/2005 11/30/2006 5/31/20076,7 Small Cap Portfolio Class B (2.11)% (1.58)% (1.88)% (1.83)% (2.33)% (2.31)% (5) Portfolio turnover is calculated on the basis of the Portfolio as a whole without distinguishing between the classes of shares issued. (6) Annualized. (7) Six month period is unaudited. 32 GROWTH PORTFOLIO Year Ended Net Asset Value, beginning of year Net Invest- ment loss(1) Net gain (loss) on Invest- ments (realized and unrealized) Total from invest-ment operations Dividends from net invest-ment income Distri-butions from capital gains Total distri-butions Net Asset Value, end of year Total return(2) Net Asset end of year (000’s) Ratio of net expenses to average net assets(3) Ratio of net investment loss to average net assets(4) Portfolio Turnover(5) Class B 11/30/2002 $15.28 $(0.23) $(4.29) $(4.52) $— $— $— $10.76 (29.59)% $5,589 2.19% (1.66)% 158% 11/30/2003 10.76 (0.20) 2.88 2.68 — — — 13.44 24.91 4,902 2.09 (1.73) 178 11/30/2004 13.44 (0.18) 0.62 0.44 — — — 13.88 3.27 3,543 2.14 (1.34) 274 11/30/2005 13.88 (0.20) 1.39 1.19 — — — 15.07 8.57 2,790 1.97 (1.47) 295 11/30/2006. 15.07 (0.06) 2.84 0.78 — — — 15.85 5.18 2,193 2.07 (0.56) 507 05/31/20077 15.85 (0.13) 2.71 2.58 — — — 18.43 16.28 1,812 2.026 (1.56)6 139 (1) Calculated based upon average shares outstanding. (2) Total return is not annualized and does not reflect sales load. (3) Ratio presented above represents expenses net of waivers and reimbursements.Ratio of expenses to average net assets before expense reimbursement, as follows: 11/30/2002 11/30/2003 11/30/2004 11/30/2005 11/30/2006 5/31/20076,7 Small Cap Portfolio Class B 2.37% 2.14% 2.13% 2.07% 2.24% 2.23% (4) Ratio presented above represents net investment loss net of waivers and reimbursements.Ratio of net investment loss to average net assets before expense reimbursement, as follows: 11/30/2002 11/30/2003 11/30/2004 11/30/2005 11/30/2006 5/31/20076,7 Small Cap Portfolio Class B (1.84)% (1.78)% (1.33)% (1.57)% (0.73)% (1.77)% (5) Portfolio turnover is calculated on the basis of the Portfolio as a whole without distinguishing between the classes of shares issued. (6) Annualized. (7) Six month period is unaudited. 33 Brazosfunds.com Fund complete information about the Brazos Mutual Funds, including: § Fund Fact Sheets § Quarterly newsletters § Market and fund commentaries § Prices and performance § Fund literature and forms You may obtain the following and other information on these funds free of charge: Annual and Semi-Annual Reports to Shareholders Provide the funds’ most recent financial reports and portfolio listings, as well as a discussion of the market conditions and investment strategies that significantly affected the funds’ performance during the last fiscal period. Statement of Additional Information (SAI) Contains a more detailed description of the funds’ operations, restrictions, policies and management.The SAI is incorporated by references into this prospectus, which means that it is legally part of this prospectus. SEC:Text only version of Company documents can be viewed online or downloaded from:http://www.sec.gov You may review and obtain copies of Trust information at the SEC Public Reference Room in Washington, D.C. (1-202-551-8090). Copies of the information may be obtained upon payment of a duplicating fee by writing the Public Reference Section, Washington D.C. 20549, or by electronic request to publicinfo@sec.gov.The Trust does not make its SAI available on its website since this document is available at the SEC’s website. Investment Company Act of 1940 File No. 811-07881. Logo c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street*Milwaukee, WI 53202 800.426.9157 Logo www.brazosfunds.com March 30, 2007 As Amended August 31, 2007 Prospectus Class N Shares Class Y Shares Brazos Micro Cap Portfolio Brazos Small Cap Portfolio Brazos Mid Cap Portfolio Brazos Growth Portfolio The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the accuracy of this prospectus.It is a crime to tell you otherwise. 1.800.426.9157 www.brazosfunds.com TABLE OF CONTENTS Brazos Micro Cap Portfolio 2 Brazos Small Cap Portfolio 8 Brazos Mid Cap Portfolio 14 Brazos Growth Portfolio 20 Risk Elements 26 Policies 28 Information About the Adviser 29 Valuation of Shares 31 Dividends, Capital Gain Distributions and Taxes 32 Shareholder Account Information 34 Purchase of Shares 36 Redemption of Shares 40 Delivery of Prospectuses and Shareholder Reports 43 Retirement Plans 43 Financial Highlights 43 For More Information Back Cover Brazos Mutual Funds (the “Trust”) has four separate portfolios:Brazos Micro Cap, Brazos Small Cap, Brazos Mid Cap, and Brazos Growth Portfolios (collectively, the “Portfolios” and each a “Portfolio”).This prospectus offers Class N and Y shares of each Portfolio. Brazos Capital Management, L.P. (the “Adviser”) is the investment adviser to the Trust. Mutual fund shares are not insured by the Federal Deposit Insurance Corporation.Investments in mutual fund shares involve risks, including possible loss of principal. 1 Brazos Micro Cap Portfolio INVESTMENT OBJECTIVE The investment objective of the Brazos Micro Cap Portfolio is to provide maximum capital appreciation, consistent with reasonable risk to principal. INVESTMENT POLICIES AND STRATEGIES The Brazos Micro Cap Portfolio seeks to achieve its investment objective by investing, under normal market conditions, at least 80% of its net assets (plus the amount of borrowings for investment purposes) in stocks of micro capitalization (“micro cap”1) issuers.In the event that the Board of Trustees changes this policy, shareholders will be provided with notice at least 60 days prior to the effective date of the change. The Adviser seeks to identify earnings growth in micro cap companies before it is reflected in those companies' stock price. The Adviser uses a "bottom-up" method of analysis based on fundamental research to determine which common stocks to purchase for the Portfolio. The Adviser conducts due diligence with the company's senior management, suppliers, competitors and customers in an attempt to understand the dynamics within each company's business. The Adviser then selects companies with strong growth in revenue, earnings and cash flow, predictable operating models, seasoned management, and unique products or services.
